Citation Nr: 9932504	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-30 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected patellofemoral pain syndrome 
(patellar chondromalacia), left.



REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.



INTRODUCTION

The veteran had active duty or active duty for training 
purposes for various periods from October 1976 to August 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) regional office in 
St. Petersburg, Florida (RO).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the veteran's substantive appeal received by the RO in 
September 1997, the veteran requested a personal hearing 
before a member of the Board at the RO.  By correspondence 
dated in January 1999, the RO noted that the veteran was 
incarcerated and requested that the veteran notify them of 
when he would be able to attend a hearing before a member of 
the Board at the RO.  The veteran did not respond.  However, 
the RO received information that the veteran was incarcerated 
for life, and subsequently the RO forwarded the case to the 
Board without scheduling the veteran for a Travel Board 
hearing.
In a September 1999 remand order, the Board noted that, 
although the veteran had not responded to the RO's January 
1999 letter, he had, nevertheless, not withdrawn his request 
for a personal hearing before a member of the Board at the 
RO.  38 C.F.R. § 20.704(e) (1999) (providing that a request 
for a hearing may be withdrawn by an appellant but not by his 
representative without the consent of appellant).  
Accordingly, the Board remanded this case in September 1999 
to have the veteran scheduled for a Travel Board hearing.

The RO returned the case to the Board with a Memorandum, 
dated September 29, 1999, noting in pertinent part,

We again call your attention to the fact 
that the veteran is incarcerated, serving 
a life sentence, and will therefore be 
UNABLE TO APPEAR for a hearing of ANY 
type.  We have printed a copy of his 
incarceration record from the Florida 
Department of Corrections, and filed it 
in the claims folder.

A hearing on appeal must be granted when a veteran 
"expresses a desire to appear in person."  38 C.F.R. 
§ 20.700(a) (1999) ("A hearing on appeal will be granted if 
an appellant, or an appellant's representative acting on his 
or her behalf, expresses a desire to appear in person.").  
The United States Court of Appeals for Veterans Claims 
(Court) has "caution[ed] those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
noted, "Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Id.  The 
Board concludes that the Court's words of caution regarding 
VA's duty to assist apply with equal force to VA's duty to 
ensure that veterans are afforded their rights of due process 
including the right to a hearing.

The Board acknowledges that the evidence obtained by the RO 
on remand indicates that the veteran in this case is 
incarcerated for life and, as a practical matter, probably 
will not be able to attend a Travel Board hearing conducted 
at the RO.  However, VA regulations do not specifically 
provide an exception to the rule that a hearing will be 
granted where a veteran expresses a desire for one in 
situations where evidence shows that a veteran is 
incarcerated for life.  Therefore, the Board remanded the 
case in September 1999 to have the hearing scheduled on the 
docket in order to ensure fulfillment of the veteran's due 
process rights.

Although VA regulations do not provide a specific exception 
to the rule that a hearing must be granted where an appellant 
expresses a desire to appear in person, the regulations do 
provide that Travel Board hearings must be held at a VA 
facility (38 C.F.R. § 20.705), and the regulations also 
state,

It is contemplated that the appellant and 
witnesses, if any, will be present.  A 
hearing will not normally be scheduled 
solely for the purpose of receiving 
argument by a representative.

38 C.F.R. § 20.700(b) (1999) (emphasis added).  

The Board notes that the word "normally" suggests that in 
some cases a hearing may be scheduled solely for the purpose 
of receiving argument by a representative.  In addition, Rule 
701 provides, "At the request of an appellant, a Veterans 
Benefits Counselor of the Department of Veterans Affairs may 
present the appeal at a hearing before the Board of Veterans' 
Appeals."  38 C.F.R. § 20.701 (1999).  The regulations also 
provide alternative procedures whereby an authorized 
representative may present a written brief or present oral 
arguments on an audio cassette for transcription and addition 
to the record on appeal before the Board for "situations in 
which the appellant cannot, or does not wish to, appear."  
38 C.F.R. § 20.700(b), (d) (1999).

On consideration of the Memorandum from the RO placed in the 
file on remand, the Board notes that it is mindful of the 
RO's concerns in this matter and recognizes that, if the RO 
must schedule a hearing for a veteran for whom attendance is 
an impossibility, that slot on the docket cannot be reserved 
instead for another veteran who is able to attend, and thus 
that scheduling action wastes a precious slot on a crowded 
docket.  In regard to the latter, the RO noted in its January 
1999 letter to the veteran's representative that there is "a 
long backlog of [Travel Board hearing] requests from veterans 
in the State of Florida."  Nevertheless, the Board notes 
that its duty to ensure a veteran's due process rights does 
not apply "any less to an incarcerated veteran than to a 
non-incarcerated veteran."  See Bolton v. Brown, 8 Vet. App. 
185, 193 (1995) (Ivers, J., concurring) (noting that the duty 
to assist a veteran cannot be inferred as applying any less 
to an incarcerated veteran than to a non-incarcerated veteran 
especially in light of the eligibility of incarcerated 
veterans to receive payment of compensation while they are in 
a penal institution and noting that "[t]he duty of the 
Courts is to enforce the laws enacted by the legislature, 
'however much we might question its wisdom or fairness.'") 
(quoting Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 
469, 471, 112 S.Ct. 2589, 2598, 120 L.Ed.2d 379 (1992).

Therefore, the Board has concluded that VA must do all that 
it can to ascertain whether attendance at a hearing is an 
impossibility and, if so, to inform the veteran of other 
available procedures, specified in VA regulations and noted 
above, for presenting his case to the Board.  However, in 
balancing the duty to fulfill the veteran's due process 
rights against certain practical considerations in this case, 
the Board has also decided that, if attendance is shown to be 
an impossibility or if the veteran does not provide evidence 
other than his own statement that his attendance is not an 
impossibility or if he does not respond to the RO's request 
for information in this regard, then his due process rights 
do not extend to scheduling him for a hearing that he will 
not attend.  See Wood, 1 Vet. App. at 193 (holding that the 
"duty to assist is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential" for action on his claim); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); cf. Brady v. Brown, 4 Vet. 
App. 203, 207 (1993) (a remand is unnecessary even where 
there is error on the part of VA, where such error was not 
ultimately prejudicial to the veteran's claim).

In this regard, the Board notes that, although the RO has 
written to the veteran informing him that his claims file was 
transferred to his accredited representative for review and 
for completion of a statement in support of claim (VA Form 1-
646) and although the RO has written to the representative 
about providing representation for the veteran, neither the 
veteran nor his representative has responded to these 
letters.  However, the RO has not informed the veteran that 
the veterans service organization which he has appointed to 
represent him has not answered the RO's letter and has not 
offered to present arguments on the veteran's behalf through 
one of the alternative procedures noted in the regulations 
such as a written brief or transcription of oral arguments.  
In addition, the RO has not informed the veteran that, at his 
request, a Veterans Benefits Counselor of the Department of 
Veterans Affairs may present the appeal at a hearing before 
the Board.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the (RO) for the 
following development:

1.  The RO should write to the veteran 
again and ask him whether he will be able 
to attend a Travel Board hearing at the 
RO if one is scheduled for him, and, if 
so, to provide evidence other than his 
own statement -- e.g., evidence from the 
correctional institution -- that this is 
the case.  The RO should inform the 
veteran that his accredited 
representative has not provided any 
argument on his behalf, such as by 
submitting a VA Form 1-646, Statement of 
Accredited Representative in Appealed 
Case, or a written brief, and that the 
representative did not answer the RO's 
January 1999 letter in this regard.  The 
RO should send the veteran VA Forms 21-22 
and 22a to provide the veteran an 
opportunity to appoint another 
representative.  The RO should also 
inform the veteran that at the request of 
an appellant, a Veterans Benefits 
Counselor of the Department of Veterans 
Affairs may present an appeal at a 
hearing before the Board.  The RO should 
also advise the veteran that he may 
withdraw his request for a Travel Board 
hearing if he will not be able to make 
arrangements to attend the hearing, in 
order to avoid any unnecessary delay in 
the adjudication of his claim.  Finally, 
the RO should inform the veteran that, if 
he does not reply to the RO's letter and 
does not provide evidence that he will be 
able to attend a Travel Board hearing at 
the RO, VA will assume that he is unable 
to attend a Travel Board hearing at the 
RO, and therefore his case will be 
forwarded to the Board for a decision on 
his appealed claim.

The RO should give the veteran a 
reasonable time to reply to the letter 
and to choose a new representative if he 
so desires. 

2.  If the veteran withdraws his Travel 
Board hearing request and decides to use 
any of the alternative procedures 
available to present his case to the 
Board -- such as having a representative 
complete a VA Form 1-646, etc., -- the RO 
should follow its usual procedures for 
facilitating such a request to complete 
the alternative procedures.  Thereafter, 
the RO should return the case to the 
Board for review on appeal without 
scheduling the veteran for a Travel Board 
hearing.

3.  If the veteran does not reply to the 
RO's letter within a reasonable time or 
if he does not present evidence -- other 
than his own statement as noted above -- 
that he will be able to attend a Travel 
Board hearing at the RO, the RO may 
assume that he is unable to attend a 
Travel Board hearing at the RO and/or 
that he has not obtained or requested a 
representative to present arguments on 
his behalf and the RO may return the case 
to the Board without scheduling the 
veteran for Travel Board hearing.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure that every effort has 
been made to ensure the veteran his rights of due process and 
the opportunity to obtain a representative to present 
arguments on his behalf.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












